EXHIBIT 10.1

 

 

YORKSHIRE CAPITAL ADVISORS, LLC

 

April 30, 2015

 

Via Email

Robert Sand, CEO

FBEC Worldwide, Inc.

1621 Central Avenue

Cheyenne, WY 82001

 

Re:       Exclusive Engagement Agreement

 

Dear Robert,

 

The following exclusive engagement agreement sets forth the terms and conditions
of the consultant-client relationship between Yorkshire Capital Advisors LLC
(“Consultant”) and FBEC Worldwide, Inc., (the “Client”). This agreement contains
a statement of your rights and responsibilities pursuant to services to be
provided. Your signature on this document will reflect the Client's consent to
be bound by the terms and conditions contained herein. Please read and consider
all provisions before signing.

 

This written engagement agreement, prepared by the consultant, shall clearly
address the objectives of representation and detail the fee arrangement,
including all material terms. These fees are not to be based on criteria apart
from, or in addition to, hourly rates, such criteria (e.g., unique time demands
and/or utilization of unique expertise) shall be delineated. The Client shall
receive a copy of the written engagement agreement and any additional
clarification requested and is advised not to sign any such agreement which the
Client finds to be unsatisfactory or does not understand.

 

The objective of the consultant representation contemplated herein is to
successfully provide acquisition opportunities and management services
specifically related to SEC Guidelines. The consultant may require the
authorization from the Client, from time to time’ to provide written
confirmation to the Issuer authorizing the Consultant to work directly with the
Issuer. As such, as your consultant, and pursuant to this agreement, I shall
take all reasonable and necessary action on your behalf in order to fulfill
Client objectives in SEC compliance matters, operations and acquisition of
assets.

 

Representation will commence upon the signing of this written engagement
agreement. My representation shall continue until the Client or Consultant
decides that these services are no longer required. The consultant will provide
competent representation, which requires evaluation of each investment,
interaction legal knowledge, skill, thoroughness, and preparation to handle
those matters set forth in this written engagement agreement. The consultant
will act with reasonable diligence and promptness, as well as use our best
efforts on behalf of the Client. The Consultant cannot guarantee results.

 

The consultant will abide by the Client’s decision concerning the objectives of
representation and will endeavor to explain any matter to the extent reasonably
necessary to permit the client to make informed decisions regarding
representation. During the course of representation and afterward, the
consultant may not use or reveal a Client’s confidence or secrets, except as
required or permitted by law.

 

The consultant will keep the Client reasonably informed about the status of
representation and will promptly respond to reasonable requests for information.
The Client shall be truthful in all discussions with the consultant and both
parties shall provide all information or documentation required to enable the
consultant to provide competent representation. During representation, the
Client is entitled to receive all substantive documents prepared on behalf of
the Client and every document received from any other company and/or consultant
of record. At the end of the representation and on written request from the
Client, the consultant will return to the client all original documents and
exhibits. In the event that the consultant withdraws from representation, or is
discharged by the Client, the consultant will return to the substituting
consultant (or, if no substitutions, to the client) all original documents and
exhibits within thirty (30) days of the consultant’s withdrawal or discharge.

 

 

 

Page 2

 

The consultant cannot be required to engage in conduct which is illegal,
unethical, or fraudulent. A consultant who cannot ethically abide by his
client’s directions shall be allowed to withdraw from representation.

 

The Consultant will specifically take action to work with each of the services
mentioned herein and made on behalf of the Client. The Client agrees to pay a
retainer of $225,000, and a $30,000 per month management fee, plus 10% of the
Gross Value of any Asset Acquisition. The Consultant will assist the Company
with specific compliance requirements for SEC reporting obligations,
manufacturing and operations. The retainer may be paid in partial payments. The
fee for this matter will be based upon a strategy whereas a customary due
diligence fee has been determined for the work involved in coordinating the
resources required in this matter.

 

In determining the reasonableness of the fees, the following are taken into
consideration: the skill and standing of the consultant, the nature of the
transactions, the novelty and difficulty of the issues involved, the amount and
importance of the subject matter, the degree of responsibility involved, the
time and labor required, the usual and customary charge in the community, and
the resulting benefit to you. You have the right to review this agreement with
an independent attorney if you so desire. Prior to signing, please contact us
with any questions or problems regarding this agreement.

 

  Yours very truly,       /s/ Donna Murtaugh   Donna Murtaugh, Managing Partner

 

 

 

 

Agreed to and accepted this 30th day of April, 2015

 

 

/s/ Robert Sand                                           

By:     Robert Sand, CEO
           FBEC Worldwide, Inc.

 

